UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 18, 2008 ReGen Biologics, Inc. (Exact name of registrant as specified in its charter) Delaware 000-20805 23-2476415 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 411 Hackensack Avenue Hackensack, NJ (Address of principal executive offices) (Zip Code) (201) 651-5140 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On December 22, 2008, ReGen Biologics, Inc. (the Registrant) issued a press release relating to the recent U.S. Food and Drug Administration (FDA) clearance to market its collagen scaffold device, which release is attached hereto as Exhibit 99.1. The press release is being furnished and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934 (Exchange Act) or otherwise subject to the liabilities of such section, nor shall such information be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 8.01. Other Events. On December 18, 2002, the FDA determined that the Registrants collagen scaffold device, intended for use in surgical procedures for the reinforcement and repair of soft tissue injuries of the medial meniscus, is substantially equivalent to a legally marketed predicate device.Accordingly, the FDA granted the Registrant approval to begin marketing its device subject to relevant provisions of the Federal Food, Drug, and Cosmetic Act and other applicable regulations. The FDAs clearance letter is attached hereto as Exhibit 99.2. Item 9.01. Financial Statements And Exhibits. (d) Exhibits Press Release of ReGen Biologics, Inc., dated December 22, 2008. FDA Clearance Letter, dated December 18, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGEN BIOLOGICS, INC. By: /s/ Brion D. Umidi Name: Brion D. Umidi Title: Senior Vice President and Chief Financial Officer Dated: December 23, 2008 EXHIBIT INDEX Exhibit No. Description Press Release of ReGen Biologics, Inc., dated December 22, 2008. FDA Clearance Letter, dated December 18, 2008.
